Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Response After Final Action  (AFCP 2.0 filed) has been considered and entered.
EXAMINER’S AMENDMENT
A conversation with Mark Stuenkel on 06/24/2022 to discuss the claimed invention, the withdrawn claims, and examiner’s amendments based on the claim set, filed on 06/15/2022.  Applicant authorized and approved the examiner’s amendments to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
For withdrawn claims 15-16, 18, 20 have been cancelled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-11, 13-14, 17, 19 are allowed.
The following is an examiner’s statement of reasons for allowance: an independent Claim 1 is free of the prior art because the prior art does not teach or suggest a cutting machine (a slicing machine) including at one guide tube for receiving material to be cut, a blade positioned at an end of the at least one guide tube for cutting the material, at least one holding magnet for pulling the blade against an end face of the at least one guide tube, a guide turret including a plurality of discs stacked one to another, wherein one of the at least one holding magnet is inserted from a rear side of a blind hole of a frontmost of the discs facing the blade (for adjustable, see claim 4), with other limitations, as set forth in claim 1.
See the closest art, Volkl (US 2011/0226101, see the discussion in the Final office action) shows most limitations of the claimed invention, but Volkl fails to discuss whether the at least one holding magnet (33) is disposed closer to the second side of the guide tube cross-section than the first side of the guide tube cross-section and a blind hole of the frontmost of the discs for receiving one of the at least one holding magnet (Figure 10a, it appears that the magnet 33 is integrated to the frontmost disc).
Zu (US 2013/02988741) teaches an adjustable magnet within a through hole (not a blind hole).
Therefore, the limitation of a blind hole of the frontmost disc for receiving magnets could not be considered an obvious expedient of the combination, the claimed instant invention requires the blind hole of the frontmost disc for receiving magnets for reason purposes of the invention (see claims 4 and 11 “adjustable” and “detachably” of the magnets, and Applicant’s specification, para. 97 “The magnetic holder 25 can be sealed against the inner circumference of the blind hole 24"). Based on the closest art above, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claim 1.
Claims 2-11, 13-14, 17, 19 are considered to contain allowable subject matter due to their dependency on claim 1. Thus, Claims 1-11, 13-14, 17, 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        6/29/2022